     Case 8:20-cv-02380-CJC-ADS Document 26 Filed 09/13/21 Page 1 of 2 Page ID #:386




1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11
                                                  )
12
      PATRICK CUFFE,                              ) Case No.: SACV 20-02380-CJC (ADSx)
                                                  )
13                                                )
                  Plaintiff,                      )
14                                                )
            v.                                    ) JUDGMENT
15                                                )
                                                  )
16
      HYATT HOTELS CORPORATION,                   )
                                                  )
17    and DOES 1 through 10, inclusive,           )
                                                  )
18                                                )
                  Defendants.                     )
19                                                )
                                                  )
20

21
            In this case, Plaintiff Patrick Cuffe claims that he was terminated from his
22
      employment at the Hyatt Regency Huntington Beach Resort & Spa because he had a
23
      disability. (Dkt. 1-2 [Complaint].) Defendant moved for summary judgment on
24
      Plaintiff’s Complaint. Having considered the papers presented, the Court hereby
25
      ORDERS that:
26

27
            1. Defendants’ motion for summary judgment (Dkt. 15) is GRANTED.
28


                                                  -1-
     Case 8:20-cv-02380-CJC-ADS Document 26 Filed 09/13/21 Page 2 of 2 Page ID #:387




1           2. Plaintiff shall take nothing on his complaint against Defendants.
2           3. Judgment is hereby entered in favor of Defendants and against Plaintiff.
3

4

5           DATED:      September 13, 2021
6                                                 __________________________________
7                                                        CORMAC J. CARNEY
8                                                 UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
